DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner's Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
For specification: 	
Page 1, Under PRIORITY
Replace 
“[1]       This application claims the benefit of U.S. Provisional Application No. 61/878,752, filed September 17, 2013, the disclosure of which is incorporated by reference in its entirety.” 
with 
--- [1]       This application is continuation of 16/600,938, entitled, “SYSTEM AND METHOD FOR DYNAMICALLY RETRIEVING AND MONITORING GEOFENCE ACTIVITY” filed on October 14, 2019, now Patent No. 10,896,441
which is a continuation of 16/168,195, filed on October 23, 2018, now Patent No. 10,445,780, which is a continuation of 15/996,782, filed on June 4, 2018, now Patent No. 10,380,638, which is a continuation of 15/461,317, filed on March 16, 2017, now Patent No. 9,990,654, which is a continuation of U.S. Patent No. 15/182,380, filed June 14, 2016, now Patent No. US 9,633,370, which is a 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 9 that specifically comprises the following:
The improvement comprises:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2012/0310527 and US 2013/0045760.
The improvement comprises:
US 2012/0310527 is considered as the closest prior art that teaches a method for dynamically monitoring geo-fences, the method comprising: 
identifying a meta geo-fence based on a user device geolocation (para.13), the meta geo-fence having a radius (radius of polygon) that is dynamically generated to include one or more previously defined geo- fences within or touching the meta geo-fence (para.13, Fig.4 and Fig.5, para.33 and 34, where examiner consider step 400 as the previously 
wherein the radius (radius of polygon) of the meta geo-fence is dynamically generated to include at least a minimum number of one or more previously defined geo-fences within or touching the meta geo-fence (Fig.1 elements POI1 and POI3 and para.13, where in the background, the geographical locations of the POI and many different POIs are known and stored (minimum number (equal to many) of one or more previously defined geo-fences) in a data store that is then used to compare the changing geolocation of the user device.  When the user device come within the radius distance to the POI, the geo-fence is triggered and a notification sent.);
monitoring user device geolocation in relation to the one or more previously defined geo- fences included in the radius of the meta geo-fence (Fig.4 step 402),  
a notification associated with the detected change is communicated to a user device (Fig.4 element 406, para.33, where the geo-fence is dynamically modified in response to the detected change). 
US 2012/0310527 further teaches that the geo-fence is a virtual perimeter defined relative to a landmark (e.g., business) or site (e.g., a park, highway, etc.).  A specific landmark can be designated a POI by the user and the geo-fence then operates on this POI.  In a traditional radius-based geo-fence, the POI is the center of a circle of a defined radius.  

US 2013/0045760 teaches a Geo-Fence Entry and Exit Notification System sending a communication to the user device when the user device reports that the user device has entered or exited one of the one or more previously defined geo-fences within or touching the radius of the meta geo-fence (Fig.2 steps 319 and 320 and para.07 and 20) in order to solve the problem that how to detect when the device has entered or exited a geo-fence (para.07) and improve the private, efficient, accurate for mobile communication (para.17);
wherein monitoring user device activity further comprises listening for a report from the user device, the report indicating that the user device has entered or exited one of the one or more previously defined geo-fences included in the radius of the meta geo-fence (para.20, where the server 211 (monitoring user device) has the ability to receive (listen) is geo-fence entry and exit events from the mobile communications device, and is adapted to react accordingly.);


With regard Claims 1 and 14, US 2012/0310527 in view of  US 2013/0045760 fails to teach the limitation of “determining that the number of the one or more previously defined geo-fences included in the radius of the meta geo-fence is less than a minimum number; and sending to the user device an updated radius for the meta geo-fence in response to determining that the number of the one or more previously defined geo-fences included in the radius of the meta geo-fence is less than the minimum number.” as described in the claims 1 and 14, respectively.

With regard Claim 9, US 2012/0310527 in view of US 2013/0045760 fails to teach the limitation of “determining that the number of the one or more previously defined geo-fences included in the radius of the meta geo-fence is less than a minimum number; and receiving at the user device an updated radius for the meta geo-fence in response to determining that the number of the one or more previously defined geo-fences included in the radius of the meta geo-fence is less than the minimum number.” as described in the claim 9.


Conclusion
Reference(s) US 2014/0141795 are cited because they are put pertinent to a device capable of performing efficient geo-fence operations, and more specifically to a mobile device capable of performing geo-fence operations with reduced power consumption. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633